


110 HRES 787 EH: Expressing the support and sympathy of the

U.S. House of Representatives
2007-11-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 787
		In the House of Representatives, U.
		  S.,
		
			November 6, 2007
		
		RESOLUTION
		Expressing the support and sympathy of the
		  House of Representatives and the people of the United States for the victims of
		  the tragic fire that occurred in Ocean Isle Beach, North Carolina, on October
		  28, 2007.
	
	
		Whereas in the early morning of October 28, 2007, flames
			 broke out at a beach house in Ocean Isle Beach, North Carolina;
		Whereas the fire spread quickly and took the lives of
			 seven college students, six attended the University of South Carolina and one
			 went to Clemson University: Lauren Mahon of Simpsonville, South Carolina;
			 Allison Walden of Chagrin Falls, Ohio; Travis Cale, Justin Anderson and Emily
			 Yelton of Greenville, South Carolina; William Rhea of Florence, South Carolina,
			 and Cassidy Pendley of Chapin, South Carolina;
		Whereas 6 University of South Carolina students were
			 injured while escaping the flames and were treated at Brunswick Community
			 Hospital;
		Whereas local community members rushed to alert and assist
			 emergency personnel to support the students and their families in the aftermath
			 of the tragedy;
		Whereas firefighters, paramedics, police officers, and
			 other emergency personnel from the surrounding communities responded quickly
			 and worked bravely to rescue the injured and extinguish the fire;
		Whereas the State of North Carolina and local government
			 officials responded to the fire and its aftermath quickly, effectively, and
			 compassionately;
		Whereas the immediate outpouring of support, assistance
			 and compassion from the Nation and South Carolinians is greatly appreciated;
			 and
		Whereas the students, faculty, staff, and officials at
			 Clemson University and University of South Carolina have come together as a
			 university community to remember the fallen students and provide strength and
			 support to its respective campuses through this difficult time: Now, therefore,
			 be it
		
	
		That the House of Representatives—
			(1)expresses its
			 deepest condolences to the families and friends of Lauren Mahon, Allison
			 Walden, Travis Cale, Justin Anderson, Emily Yelton, William Rhea, and Cassidy
			 Pendley; and offers its hope for the quick and full recovery of those students
			 who were injured in the fire;
			(2)expresses immense
			 gratitude for the efforts of countless emergency response personnel, local,
			 State, and Federal officials, health care providers, volunteers, and citizens
			 who have been part of the response; and
			(3)expresses its
			 support for all of the students, faculty, administration, and staff at the
			 University of South Carolina and Clemson University as they heal from this
			 tragedy.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
